Citation Nr: 0839704	
Decision Date: 11/19/08    Archive Date: 11/25/08

DOCKET NO.  03-34 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent from 
August 26, 2002 to October 31, 2005, and in excess of 20 
percent from November 1, 2005, for bilateral pes planus.

2.  Entitlement to service connection for a bilateral knee 
disability, to include as secondary to bilateral pes planus.

3.  Entitlement to service connection for arthralgia of the 
hips, to include as secondary to bilateral pes planus.

4.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine, to include as secondary to 
bilateral pes planus.

5.  Entitlement to service connection for multiple sclerosis.

6.  Entitlement to special monthly compensation based on aid 
and attendance/housebound.

7.  Entitlement to automobile and adaptive equipment or for 
adaptive equipment only.

8.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The veteran served on active duty from December 1986 to 
September 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) from June 2003, May and August 2005, and August 2006 
rating decisions of the RO that increased the evaluation of 
the veteran's pes planus to 30 percent disabling effective 
August 26, 2002, and then later reduced the evaluation to 20 
percent disabling effective November 1, 2005, denied 
entitlement to service connection for multiple sclerosis, a 
bilateral knee disability, a bilateral hip disability, 
degenerative disc disease of the lumbar spine, and denied 
entitlement to individual unemployability, entitlement to aid 
and attendance/housebound, and entitlement to automobile and 
adaptive equipment or adaptive equipment only.  The veteran's 
filed timely appeals of these determinations to the Board.  

The issues of entitlement to service connection for the 
veteran's hips, knees, and back; service connection for 
multiple sclerosis; entitlement to individual 
unemployability; entitlement to aid and 
attendance/housebound; and entitlement to automobile and 
adaptive equipment or for adaptive equipment only are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The service-connected pes planus was not, during the 
entire pendency of this appeal, shown to be pronounced, with 
marked pronation, extreme tenderness of the plantar surfaces 
of the feet, with marked inward displacement and severe spasm 
of the tendo Achilles on manipulation, not improved by 
orthopedic shoes or appliances.

2.  The assigned rating as of November 1, 2005, incorporates 
a 10 percent deduction for the veteran's pre-service pes 
planus disability.


CONCLUSION OF LAW

The criteria for the assignment of an evaluation in excess of 
30 percent, from August 26, 2002 to October 31, 2005, and in 
excess of 20 percent from November 1, 2005, for the service-
connected pes planus have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.22, 4.40, 4.45, 
4.71a including Diagnostic Code 5276 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's duties

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  Under 38 U.S.C.A. § 5103, 
VA must notify the claimant of the information and evidence 
not of record that is necessary to substantiate the claim, 
which information and evidence that VA will seek to provide 
and which information and evidence the claimant is expected 
to provide.  Any error in VCAA notification should be 
presumed prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  

In letters dated in August 2004, August, September, and 
October 2005, and March 2006, the RO provided the veteran 
with the required notice under 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159(b) with respect to his claim, including 
notice that a disability rating and effective date will be 
assigned if the claim is granted.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom Hartman v. 
Nicholson, 483 F.3d 1311 (Fed Cir. 2007).  The veteran was 
also generally invited to send information or evidence to VA 
that might support his claim, was advised of the basic law 
and regulations governing his claim, the basis for the 
decisions regarding his claim, and the cumulative information 
and evidence previously provided to VA, or obtained by VA on 
the veteran's behalf.  

Here, the Board notes that, for an increased-compensation 
claim, section § 5103(a) requires, at a minimum, that the 
Secretary notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).  

Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation, to include competent 
lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores, 22 
Vet. App. at 41-42.  

In this case, the RO letters did not meet all of the 
foregoing requirements described in Vasquez-Flores.  However, 
in Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that, where VA can show that the error did not affect the 
essential fairness of the adjudication, VCAA notice errors 
would not require reversal.  To demonstrate this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App.  at 48 ("Actual knowledge is established 
by statements or actions by the claimant or the claimant's 
representative that demonstrates an awareness of what was 
necessary to substantiate his or her claim.") (citing Dalton 
v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or (3) that a benefit could not have 
been awarded as a matter of law.  Sanders, 487 F.3d at 889.  

Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores v. Peake, 22 Vet. App. at 45.  

In this case, the Board finds that the notice defect in this 
case did not affect the essential fairness of the 
adjudication.  In this regard, the Board notes that the RO 
letters specifically informed the veteran that he should 
submit evidence showing that his service-connected disability 
had increased in severity and proceeded to suggest documents 
and records that would tend to demonstrate this worsening.  
The veteran was also afforded a Statement of the Case dated 
in January 2008 that specifically addressed functional 
impairment, to include a full description of the effects of 
the disability upon a person's ordinary activity, 38 C.F.R. 
§ 4.10, and set forth what was required for a higher 
evaluation for pes planus.  38 C.F.R. § 4.71a, Diagnostic 
Code 5276.  

Under the presumption of regularity of the official acts of 
public officers, the Board concludes that the veteran 
received the RO letters and statement of the case forwarded 
to him.  See Marciniak v. Brown, 10 Vet. App. 198, 200 
(1998); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  
The Board also concludes that the evidence indicates that the 
veteran received these documents, noting in particular that 
he responded to the statement of the case by filing his 
substantive appeal the same month.  

Here, the Board notes that VA provided corrective VCAA action 
with respect to the veteran's increased rating claim after 
the initial decision in this case.  The Board also finds that 
the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), and observes that the veteran and his 
representative have had time to consider the content of the 
notice and respond with any additional evidence or 
information relevant to the claim.  Based on the foregoing, 
the Board concludes that any defect in the timing of the VCAA 
notice is harmless error.  See generally, Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); see also Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  To decide 
the appeal on these facts would not be prejudicial error to 
the veteran.  

For the reasons above the Board finds that the RO 
substantially complied with the specific requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies the VCAA notice); and 38 C.F.R. § 3.159(b) (the 
content of the notice requirement, pertaining to the evidence 
in the claimant's possession or a similar request to that 
effect).  In this context, it is well to observe that the 
VCAA requires only that the duty to notify be satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  Sutton v. 
Brown, 9 Vet. App. 553 (1996).  

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  In 
particular, the information and evidence associated with the 
claims file consists of the veteran's service records, post-
service medical treatment records, VA examination reports, 
and written statements submitted by the veteran and his 
representative in support of the claim.  

Under the circumstances of this case, the Board finds that VA 
undertook reasonable development with respect to the 
veteran's claim and concludes that there is no identified 
evidence that has not been accounted for.  Therefore, under 
the circumstances of this case, VA has satisfied its duty to 
assist the veteran in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.  

II.  Increased evaluation.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. 4.1 (2003); 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
However, where the question for consideration is the 
propriety of the initial evaluation assigned after the grant 
of service connection, evaluation of the medical evidence 
since the effective date of the grant of service connection 
and consideration of the appropriateness of "staged 
ratings" is required.  See Fenderson  v. Brown, 12 Vet. App. 
at 126.  

The Board also notes that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods.  

In addition, when evaluating musculoskeletal disabilities, VA 
may consider granting a higher rating in cases in which 
functional loss due to pain, weakness, excess fatigability, 
or incoordination is demonstrated, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995). 

The Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as the veteran's relevant 
medical history, his current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  

Finally, the Board observes that, in cases involving 
aggravation by active service, the rating will reflect only 
the degree of disability over and above the degree existing 
at the time of entrance into the active service whether the 
particular condition was noted at the time of entrance into 
the active service, or it is determined upon the evidence of 
record to have existed at that time.  It is necessary 
therefore, in all cases of this character to deduct from the 
present degree of disability the degree, if ascertainable, of 
the disability existing at the time of entrance into active 
service, in terms of the rating schedule, except that if the 
disability is total (100 percent) no deduction will be made.  
The resulting difference will be recorded on the rating 
sheet. If the degree of disability at the time of entrance 
into the service is not ascertainable in terms of the 
schedule, no deduction will be made.  38 C.F.R. § 4.22.

In this case, the veteran contends that his service-connected 
pes planus warrants an evaluation in excess of 30 percent 
from August 26, 2002 to October 31, 2005, and in excess of 20 
percent from November 1, 2005.  

Under Diagnostic Code 5276, a 20 percent evaluation for pes 
planus is warranted, where the condition is unilateral, or 30 
percent where bilateral, if the disability is severe, with 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indication 
of swelling on use and characteristic callosities.  A maximum 
40 percent evaluation is warranted, where the condition is 
unilateral, or 50 percent where bilateral, if the disability 
is pronounced, with marked pronation, extreme tenderness of 
the plantar surfaces of the feet, with marked inward 
displacement and severe spasm of the tendo Achilles on 
manipulation, not improved by orthopedic shoes or appliances.  

In December 1992, the veteran was granted service connection 
for bilateral pes planus on the basis of in-service 
aggravation of a preexisting disability.  A 20 percent 
evaluation was assigned as of September 29, 1989, 
incorporating a 10 percent deduction for the extent of pes 
planus that pre-dated service.  

In the present appeal, the Board first notes that the 
evaluation of the veteran's pes planus was increased to 30 
percent disabling effective August 26, 2002.  Thereafter, the 
Board proposed to reduce the evaluation for his condition to 
20 percent disabling in a rating action dated in May 2005.  
This was based on clear and unmistakable error, as the prior 
rating decision had not taken into account the existing 10 
percent deduction for a pre-service disability.  38 C.F.R. 
§ 4.22.  The veteran was notified of this proposal in a June 
2005 letter which explained why the reduction was proposed 
and gave the veteran 60 days to submit any additional 
evidence in response to the proposed reduction.  No 
additional evidence was received from the veteran within 60 
days of the date of the letter, and an August 2005 rating 
decision reduced the 30 percent evaluation to 20 percent 
effective November 1, 2005.  The Board finds that the 
reduction from 30 percent to 20 percent was procedurally 
proper in this case.  See 38 C.F.R. § 3.105(e).

With respect to whether a higher evaluation is warranted for 
either evaluation period in this case, the Board finds that 
the medical evidence is against the veteran's claim.  In 
order to determine the extent and severity of the veteran's 
service-connected pes planus, the veteran was afforded VA 
examinations dated in April 2003 and April 2005.    

The April 2003 examiner reported the veteran's medical 
history and symptoms for the record.  The veteran reported 
that he had constant pain in his bilateral arches, with the 
right worse than the left.  The pain was reported to be 
aggravated by any kind of weight bearing.  The veteran was 
noted to use bilateral insoles and soft shoes for relief.  
The veteran was confined to a wheelchair because of multiple 
sclerosis and could ambulate for only a few steps.  Upon 
examination, the veteran was noted to have a marked degree of 
bilateral pes planus, with the right a little worse than the 
left.  The veteran was also indicated to have Achilles 
malalignment 50 degrees right, 30 degrees left, which was 
correctable passively.  Pain was present on the medial aspect 
of the bilateral arches where tenderness on pressure was 
noted.  There was no specific forefoot malalignment.  When 
asked about whether range of motion was additionally limited 
by pain, fatigue, weakness, or lack of endurance following 
repetitive use, or whether there was objective evidence of 
painful motion, edema, instability, weakness, tenderness, 
etc., the examiner indicated that there was pain on passive 
manipulation of the foot, but no specific joint involvement.  
The veteran was diagnosed with bilateral pes planus.  

The veteran was again examined by VA in April 2005.  The 
examiner indicated that the veteran's claims file had been 
reviewed in connection with the examination.  The examiner 
noted that treatment of the veteran's condition had been 
conservative.  The veteran indicated that his feet hurt daily 
but that there were no flare-ups.  The veteran was noted to 
be in a wheelchair due to another illness and that he did not 
wear corrective shoes or special inserts.  Upon examination, 
the veteran was noted to have flattening of the longitudinal 
arches bilaterally.  Range of motion testing revealed good 
movement of the left foot and toes.  Ankle dorsiflexion was 
10 degrees, and plantar flexion was 30 degrees.  The 
veteran's right foot had no movement in the toes, and 
dorsiflexion of the right ankle was 0 degrees.  The veteran 
was noted to have pain on all movements, but no fatigue.  
Weakness and lack of endurance were noted secondary to 
multiple sclerosis.  Limitation was indicated to be secondary 
to pain.  Repetitive motion, however, did not cause any 
increased range of motion loss.  Painful motion was noted but 
no edema, instability, weakness or tenderness.  The veteran 
was indicated to do very little ambulating due to his 
multiple sclerosis, and he was noted to be very unsteady 
while standing also due to multiple sclerosis.  There were no 
calluses, breakdown, or unusual shoe wear, and no skin or 
vascular changes.  There was no hammertoe, high arch or claw 
foot.  The veteran was diagnosed with bilateral pes planus.

Based on the foregoing, the Board finds that an evaluation in 
excess of 30 percent is not warranted for the service-
connected pes planus from August 26, 2002 to October 31, 
2005.  Under Diagnostic Code 5276, a higher evaluation is not 
warranted unless the disability is pronounced, with marked 
pronation, extreme tenderness of the plantar surfaces of the 
feet, with marked inward displacement and severe spasm of the 
tendo Achilles on manipulation, not improved by orthopedic 
shoes or appliances.  A review of the medical evidence above 
shows that the veteran's disability was not productive of 
these symptoms from August 2002 until November 2005.

The medical evidence from November 1, 2005 onwards similarly 
contains no findings of a disability that is more properly 
described as marked than as severe, and, again, the Board is 
mindful of the 10 percent pre-service deduction that has 
resulted in a reduction in the evaluation to 20 percent as of 
November 1, 2005.  Accordingly, the 20 percent evaluation 
remains warranted.

Additionally, the Board has specifically considered the 
guidance of DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(discussing 38 C.F.R. §§ 4.40, 4.45), in order to determine 
whether an increased evaluation may be warranted.  In this 
case, weakness and lack of endurance were noted secondary to 
multiple sclerosis.  Limitation was indicated to be secondary 
to pain.  Repetitive motion, however, did not cause any 
increased range of motion loss.  Painful motion was noted but 
no edema, instability, weakness, or tenderness.  The Board 
therefore holds that a higher evaluation in consideration of 
DeLuca and applicable VA code provisions is not warranted.  
See also 38 C.F.R. § 4.7.  

The above decision is based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
Additionally, the record does not establish that the 
schedular criteria are inadequate to evaluate the disability, 
so as to warrant referral to the RO for consideration of an 
assignment of a higher evaluation on an extra-schedular 
basis.  In this regard, the Board notes that there is no 
showing that the service-connected disability has resulted in 
marked interference with employment (i.e., beyond that 
contemplated in the assigned evaluations), that there is no 
showing that the veteran's disability has necessitated 
frequent periods of hospitalization, or that the disability 
has otherwise rendered impractical the application of the 
regular schedular standards.  In the absence of such factors, 
the Board finds that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

An evaluation in excess of 30 percent from August 26, 2002 to 
October 31, 2005, and in excess of 20 percent from November 
1, 2005, for bilateral pes planus is denied.


REMAND

After a thorough review of the veteran's claims file, the 
Board determines that the issues of entitlement to service 
connection for the veteran's hips, knees, and back, service 
connection for multiple sclerosis, entitlement to individual 
unemployability,  entitlement to aid and 
attendance/housebound, and entitlement to automobile and 
adaptive equipment or for adaptive equipment only must be 
remanded for further development. 

First, with respect to the veteran's claim of entitlement to 
service connection for multiple sclerosis, the Board notes 
that, for certain chronic diseases, including multiple 
sclerosis, a presumption of service connection arises if the 
disease is manifested to a degree of 10 percent within a 
certain period of time following discharge from service.  
38 C.F.R. § 3.307, 3.309.  The presumptive period for 
multiple sclerosis is seven years.

In this case, the veteran was diagnosed with multiple 
sclerosis in 1998, approximately nine years after service.  
The record, however, contains a medical opinion dated in May 
2008 indicating that the veteran may have had symptoms of 
multiple sclerosis as early as 1993, within the seven-year 
presumptive period.  Specifically, the veteran was noted to 
have had problems with loss of appetite, weight loss, 
fatigue, rapid mood swings, and numbness on his left side as 
early as 1994.  Visual problems were also noted.  By 1997, he 
had trouble with balance and difficult holding his urine.  In 
1995, the veteran was noted to have had slurred speech and 
unsteady walking.  The May 2008 opinion states that it is at 
least as likely as not that the veteran's initial symptoms of 
multiple sclerosis occurred within seven years of discharge.  
The veteran, however, has not been afforded a VA examination 
in connection with his claim in order to determine if the 
veteran's condition is related to his military service or in 
order to determine the date of onset of his multiple 
sclerosis.  

Therefore, this case must be remanded for further 
development, to include affording the veteran a pertinent VA 
examination.  After determining the current nature, extent 
and etiology of the veteran's disability, the examiner should 
offer an opinion as to the likelihood that any disability 
found to be present is directly related to or had its onset 
during service or within seven years of his service.  The 
examiner should also specifically state whether the symptoms 
reported by the veteran and his family and friends, were 
initial manifestations of the veteran's current multiple 
sclerosis.  If so, the examiner should give an opinion as to 
the date when the veteran's current multiple sclerosis had 
its initial onset.  Pursuant to the VCAA, such an examination 
is necessary to adjudicate this claim.  See 38 U.S.C.A 
§ 5103A; 38 C.F.R. § 3.159(c)(4).  

With respect to the veteran's back, hip and knee claims, the 
Board notes that the veteran has been afforded VA 
examinations in connection with these claims dated in April 
2005, and August 2006.  The examiners indicated that the 
veteran's back, knee, and hip problems were not likely 
secondary to the veteran's service-connected pes planus or 
that such an opinion would be speculative.  However, these 
examinations did not indicate whether these conditions were 
directly related to his service, or were possibly related to 
or secondary to the veteran's multiple sclerosis. 

The Board finds that these matters should be remanded for 
further development to include a VA examination  to determine 
whether the veteran's back, hip and knee disabilities are the 
direct result of active service or whether these conditions 
are the result of or secondary to his multiple sclerosis.  
Pursuant to VCAA, such an examination is warranted in this 
case.  See 38 U.S.C.A § 5103A; 38 C.F.R. § 3.159(c)(4).  

The veteran should also be afforded an opportunity to submit 
any recent medical records or opinions pertinent to his 
claims that have not already been associated with the 
veteran's claims file.  In this regard, the Board notes that 
records generated by VA that may have an impact on the 
adjudication of a claim are considered to be constructively 
in the possession of VA during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the 
VCAA, VA must obtain outstanding VA and private records.  See 
38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).  

Finally, with respect to the veteran's TDIU, aid and 
attendance/housebound, and automobile and adaptive equipment 
or adaptive equipment only claims, the Board finds that the 
resolution of the veteran's outstanding service connection 
claims may impact these claims.  Under these circumstances, a 
decision by the Board on the veteran's TDIU, aid and 
attendance/housebound, and automobile and adaptive equipment 
or adaptive equipment only claims would be premature.  See 
e.g., Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris 
v. Derwinski, 1 Vet. App. 180, 183 (1991).

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should take appropriate steps 
to contact the veteran and request that 
he identify all VA and non-VA health care 
providers, other than those already 
associated with the veteran's claims 
file, that have treated him since service 
for his disabilities.  The aid of the 
veteran in securing these records, to 
include providing necessary 
authorization(s), should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.  

2.  The veteran should be afforded an 
appropriate VA examination to determine 
the current nature and extent of any 
multiple sclerosis found to be present.  
All necessary special studies or tests 
should be accomplished.  It is imperative 
that the examiner who is designated to 
examine the veteran reviews the evidence 
in the claims folder, including a 
complete copy of this REMAND, and 
acknowledges such review in the 
examination report.  The report of 
examination should contain a detailed 
account of all manifestations of multiple 
sclerosis found to be present.  If the 
examiner diagnoses the veteran as having 
multiple sclerosis, the examiner should 
offer an opinion as to whether it is at 
least as likely as not (e.g., a 50 
percent or greater probability) that the 
veteran's multiple sclerosis was caused 
by or had its onset during service.  The 
examiner should also comment on the May 
2008 report of the veteran's private 
physician.  Specifically, the examiner is 
asked to state whether the symptoms 
reported prior to September 1996 were 
initial manifestations of the veteran's 
current multiple sclerosis.  If so, the 
examiner should give an opinion as to the 
date when the veteran's current multiple 
sclerosis had its initial onset.  The 
examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached in a typewritten 
report.

3.  The veteran should be afforded a VA 
orthopedic examination to determine 
whether he has back, hip, and knee 
disabilities that are a direct result of 
his active service or are related to or 
secondary to his multiple sclerosis.  All 
necessary special studies or tests should 
be accomplished.  It is imperative that 
the examiner who is designated to examine 
the veteran reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.  The 
report of examination should contain a 
detailed account of any back, hip, or 
knee disabilities found to be present.  
If the examiner diagnoses the veteran as 
having such conditions, the examiner 
should offer an opinion as to whether 
such disabilities at least as likely as 
not (e.g., a 50 percent or greater 
probability) had their onset in service 
or within one year of service, or whether 
such disability was caused or aggravated 
by the veteran's multiple sclerosis.  If 
the examiner finds that the veteran's 
multiple sclerosis aggravates a 
nonservice-connected back, hip, or knee 
disability, the examiner is asked to 
state an opinion, if possible, regarding 
the level of incremental increase in the 
veteran's such disability aggravated by 
the multiple sclerosis.  The examiner 
should set forth the complete rationale 
for all opinions expressed and 
conclusions reached in a typewritten 
report.  

4.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record, the RO must again review the 
claims.  If any determination remains 
adverse to the veteran, the veteran must 
be furnished a supplemental statement of 
the case and be given an opportunity to 
submit written or other argument in 
response thereto before the claims file 
is returned to the Board for further 
appellate consideration.

The veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


